Title: From John Adams to William Smith Shaw, 21 June 1821
From: Adams, John
To: Shaw, William Smith



My dear Nephew
Montezillo June 21 1821

Dr Jarvis in his Seventh page has truely observed that “the Indians can not communication in relation to their religion.” I have made the same observation. I have Seen a Strong and marked Aversion to converse or Say any thing upon the Ssubject. Many great Opportunities have presented themselves, in the old Congress and while I was Vice president, and in the very numerous deputations from indian nations in all parts of the continent: and I always had a desire to learn Something of their religion. But they discovered Such repugnance, their interpreters appeared So inexpert in their own language as well as in the indian, that I was discouraged. And my mind was so oppressed with a thousand disquietudes which came nearer home to my business and bosom, that I gave up the pursuit. In 1789 there occurred an Occasion which gave me great hopes. A large deputation of Kings Warriors and Sachems from the Creek Nations came to New York with McGillivray at their head, to treat with the government. They were lodged near my house on Richmond-hill. They frequently visited me and Some of them dined with me, but I could learn nothing from them. McGillivray was the Son of a Scotchman by an indian queen. His father had given him a good education and he Spoke and wrote very well in English. From him I was confident much information: but he was as close as a miser. I asked him many questions concerning the religion of the indians but he manifested sSstrong tokens of impatience and dislike. But when I  pressed him pretty closely for Some time he Said with an arch Smile “Why We used to Say that our customs most resembled the .” When I urged him with qustions concerning their belief in a future State he still ba great reluctance and would be silent. When I asked him Whether they had any ideas of an existence after death? He ansered with a malignant Scornful kind of Smile, “Why, I believe very little. I have heard them sSay that men are like trees, when a tree dies it rots.” This was all could obtain from him.
Upon the whole I concluded that his father was one of those wandering Scottish epicurian phylosophers who had taught him to seek for pleasure here and not to disquet himself with fears of an hereafter. Accordingly he Soon fell a Sacrifice to his intemperate pleasures.
In expectation of Saturdy I am your affectionate / Uncle
John Adams